DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Imaging capturing unit in claim 1, 2, 4, 6, 7, and 9;
image capturing unit fixing part in claims 1, 2, 3, and 6
quality determination unit in claim 1;
first and second light projection units in claims 1, 2, 4, 7, and 9.  
In other words, both “unit” and “part” are nonce words and the claim elements noted above are functionally define.  Corresponding structure and algorithms have been identified in the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (JP 2014-109530) and Lee (KR 20160034049 A). Marked-up machine translations of these references has been provided with this office action, all cross-references are with respect to these translations and the mark-ups are hereby incorporated by reference to further demonstrate claim mapping.


Claim 1
	In regards to claim 1, Yasunaga discloses a workpiece inspection device configured to capture an image of a surface of a workpiece by an image capturing unit and determine quality of the workpiece 
{see Fig. 1 copied below including defect inspection apparatus 1 with imaging device 10 that includes a CCD-camera that captures a 2-D image of the inspection object P as per pg. 5.  See also cites below}, the workpiece inspection device comprising:

    PNG
    media_image1.png
    494
    477
    media_image1.png
    Greyscale

a table on which the workpiece is placed {see Fig. 1 including illustrated but not labelled inspection stage wherein the object P has been transported to the inspection stage by transport device 50 as further discussed on page 5. See also Fig. 2, step S1 and pg. 7}:
an image capturing unit fixing part configured to fix the image capturing unit disposed at a position spaced apart from the workpiece {Fig. 1 imaging device 10 that includes a CCD-camera that is spaced apart from and captures a 2-D image of the inspection object P as per page 5.  See also Fig. 2, step S2 and pg. 7};
a first light projection unit {Fig. 1 illumination device 30, pgs. 5-6};
a second light projection unit {Fig. 1 projection device 20, pgs. 5-6};


a quality determination unit configured to determine the quality of the workpiece based on the image captured by the image capturing unit
{See Fig. 2, steps in dotted lines, pg. 7.  See also Defect inspection unit 124, Fig. 1, Pgs. 6-7. See also defect detection process, steps S9-S10 pgs. 8-9}; and
a control unit configured to control 
wherein the control unit performs:
a first image capturing step of causing the first light projection unit to project light onto the workpiece and causing the image capturing unit to capture an image
{See pg. 5-6 illumination device 30 irradiates object P while control unit 100 and device control unit control camera 10 to capture an image.  See also Fig. 2, Step S2, pg. 7};
a detailed inspection portion-determination step of setting, as a detailed inspection- requiring portion, in a case where there is a portion of the workpiece determined to require a detailed inspection based on the image captured in the first image capturing step
{inspection area specifying unit 122, pg. 6; Step S5 pg. 7.  See also pg. 7, last paragraph including the inspection area may be set/adjusted by feeding back the data from the 2D information from captured image};
a second image capturing step of causing the second light projection unit to project light onto the workpiece and causing the image capturing unit to capture an image of the detailed inspection-requiring portion in a case where the detailed inspection-requiring portion is set in the detailed inspection portion-determination step
{3-dimensional information creation unit 123 creates/scans 3-D information of only the specific examination region narrowed down by examination region identification unit as per pg. 6.  See also abstract and pgs. 2-3.  See also step S6, Fig. 2, pg. 8.
See also the light cutting method alternative embodiment which is another term for slit light on pages 8-9}; and
a quality determination step of determining the quality of the detailed inspection- requiring portion based on the image captured in the second image capturing step
{Defect inspection unit 124, Fig. 1, Pgs. 6-7. See also defect detection process, steps S9-S10 pgs. 8-9}. 
Yasunaga, however, is not relied upon to disclose 
a linear movement mechanism configured to linearly move the table or the image capturing unit fixing part to freely adjust a relative distance between the table and the image capturing unit fixing part; or
a turning mechanism that has a rotation axis extending in a direction perpendicular to a moving direction of the linear movement mechanism, configured to freely turn the image capturing unit with respect to the image capturing unit fixing part around the rotation axis.
Lee is an analogous reference from the same field of in-line optical inspection systems and methods for detecting product defects in large objects.  See abstract and Technical Field.  As shown in Fig. 1, Lee teaches a defect inspection device 1 with an, optical inspection section 400 with illumination system 420, 430 that includes slit light source 421 as per pgs. 6-7; table (inspection stage 350), and stage driving unit 300. 
Lee also teaches 
a linear movement mechanism configured to linearly move the table or the image capturing unit fixing part to freely adjust a relative distance between the table and the image capturing unit fixing part {stage driving unit includes an up-down belt apparatus 320 that moves the conveyor system including the object (substrate) mounted to the table (scan stage 350) to adjust the distance between the table and the optical inspection system 400 discussed on pages 3-4, 6}; and
a turning mechanism that has a rotation axis extending in a direction perpendicular to a moving direction of the linear movement mechanism, configured to freely turn the image capturing unit with respect to the image capturing unit fixing part around the rotation axis
{stage driving unit 300 includes a rotation shaft 310 and servomotor to rotate the inspection stage 350 as per pages 3, 4, 5-6}.

    PNG
    media_image2.png
    442
    421
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Yasunaga’s workpiece inspection device to include a linear movement mechanism configured to linearly move the table or the image capturing unit fixing part to freely adjust a relative distance between the table and the image capturing unit fixing part; and a turning mechanism that has a rotation axis extending in a direction perpendicular to a moving direction of the linear movement mechanism, configured to freely turn the image capturing unit with respect to the image capturing unit fixing part around the rotation axis because doing so positions and aligns large sized objects to be inspected and arriving from an in-line inspection system via conveyor to be placed in proximity to the image capturing unit and to impart relative motion via inspected object rotation such that the entire top surface of the product is scanned by Yasunaga’s optical cutting method because Yasunaga motivates such relative motion on pg. 9 in which the inspection object is imaged while being conveyed.
Claim 3
	In regards to claim 3, Yasunaga discloses wherein
the table is provided with a moving mechanism configured to move the workpiece {Fig. 1, transport device 50, pages 5, 7, 8}
the image capturing unit fixing part is disposed at an interval from the table to reduce or prevent transmission of vibrations from the moving mechanism {Fig. 1 imaging device 10 that includes a CCD-camera that disposed at an interval from the table (inspection stage)}.
Claim 4
	In regards to claim 4, Yasunaga discloses
the first light projection unit is for measuring a two-dimensional shape {Fig. 1 illumination device 30, pgs. 5-6 measures 2-D shapes in conjunction with the imaging device 10 acquires 2-D information as per pages 5-6},
the second light projection unit is for measuring a three-dimensional shape {Fig. 1 projection device 20, pgs. 5-6 measures 3-D shapes in conjunction with 3-D information creation unit 123};
the image capturing unit comprises an image capturing clement {imaging device 10 include a CCD camera as per page 6},
when the two-dimensional shape is measured using the first light projection unit, the detailed inspection-requiring portion is set based on image data detected by the image capturing clement
{3-dimensional information creation unit 123 creates/scans 3-D information of only the specific examination region narrowed down by examination region identification unit as per pg. 6.  See also abstract and pgs. 2-3.  See also step S6, Fig. 2, pg. 8. See also the light cutting method alternative embodiment which is another term for slit light on pages 8-9.  See also inspection area specifying unit 122, pg. 6; Step S5 pg. 7.  See also pg. 7, last paragraph including the inspection area may be set/adjusted by feeding back the data from the 2D information from captured image}, and
when the three-dimensional shape is measured using the second light projection unit, the quality of the workpiece is determined based on image data detected by the image capturing clement {Defect inspection unit 124, Fig. 1, Pgs. 6-7. See also defect detection process, steps S9-S10 pgs. 8-9}. 
Claims 6 and 7
The rejection of claims 3 and 4 above applies mutatis mutandis to the corresponding limitations of claims 6 and 7, respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yasunaga.
Claim 9
	In regards to claim 9, Yasunaga discloses a workpiece inspection method {See Fig. 2, pages 7-8 and cites below}, comprising:
a first image capturing step of projecting light onto a workpiece by a first light projection unit and capturing an image of the workpiece by an image capturing unit
{See pg. 5-6 illumination device 30 irradiates object P while control unit 100 and device control unit control camera 10 to capture an image.  See also Fig. 2, Step S2, pg. 7};
a detailed inspection portion-determination step of setting, as a detailed inspection- requiring portion, in a case where there is a portion of the workpiece that is determined to require a detailed inspection based on the image captured in the first image capturing step
{inspection area specifying unit 122, pg. 6; Step S5 pg. 7.  See also pg. 7, last paragraph including the inspection area may be set/adjusted by feeding back the data from the 2D information from captured image};
a second image capturing step of projecting slit light onto the workpiece by a second light projection unit and capturing an image of the detailed inspection-requiring portion by the image capturing unit in a case where the detailed inspection-requiring portion is set in the detailed inspection portion-determination step 
{3-dimensional information creation unit 123 creates/scans 3-D information of only the specific examination region narrowed down by examination region identification unit as per pg. 6.  See also abstract and pgs. 2-3.  See also step S6, Fig. 2, pg. 8. See also the light cutting method alternative embodiment which is another term for slit light on pages 8-9}; and
a quality determination step of detecting unevenness on a surface of the workpiece from a shape of an edge of the slit light to determine the quality of the detailed inspection- requiring portion based on the image captured in the second image capturing step 
{Defect inspection unit 124, Fig. 1, Pgs. 6-7. See also defect detection process, steps S9-S10 pgs. 8-9
As to “detecting unevenness” note that the instant specification broadly defines (in [0076]-[0077]) this process as detecting edges/differences/steps/boundaries between bright and dark regions that may be indicative of a defect such as a scratch or surface roughness. As such, the BRI encompasses the defect detection process in steps S9-S10 pages 8-9. See also the light cutting method alternative embodiment which is another term for slit light on pages 8-9}.
Allowable Subject Matter
Claims 2, 5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Although Lee discloses a turning mechanism as noted above, none of the prior art discloses or fairly suggests wherein the image capturing unit is movable by the turning mechanism to a first position where reflection light that is the light projected by the first light projection unit is specularly reflected from the workpiece is received, and is movable by the turning mechanism to a second position where reflection light that is the light projected at the workpiece by the second light projection unit at an incidence angle which is different from an incidence angle of the light projected at the workpiece by the first light projection unit is specularly reflected from the workpiece is received, and
the linear movement mechanism adjusts a relative distance between the table and the image capturing unit fixing part so that a focus is adjusted to prevent focus deviation caused by a difference due to a difference in the incidence angle between when the reflection light of the light from the first light projection unit is received and when the reflection light of the light from the second light projection unit is received as recited in claim 2 and in further combination with the limitations of base claim 1. 
In regards to claims 5 and 8, both Yasunaga and Lee disclose a table with a fixing mechanism as noted above and art was identified to scan a cylinder block of an internal combustion engine {e.g. JP H06330810 A that uses slit light to measure chamber volume for a cylinder head and JP H0723210 U that measures surface roughness for a bore a cylinder block using slit light}, none of the prior art of record discloses or fairly suggests wherein the workpiece is a cylinder block of an internal combustion engine, and the table is provided with a fixing mechanism configured to fix the cylinder block to the table in a state where the cylinder block is placed on the table with a face of the cylinder block to which a crankcase is to be attached facing the table so that a cylinder arrangement direction of the cylinder block corresponds to a horizontal direction as recited in claim 8 and in combination with the limitations of base claim 1.  Claim 5 is parallel to claim 8 and is allowable for the same reasons as claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakagawa (JP 2013242256 A) discloses a defect inspection apparatus and method with turntable, camera, slit light 22, and area lights 21a,21b.  See Figs. 1-3 and corresponding disclosure sections.

    PNG
    media_image3.png
    486
    650
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486